UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 November 7, 2011 (Date of Report: Date of earliest event reported) Calibrus, Inc. (Exact name of registrant as specified in its charter) Nevada 000-53548 86-0970023 (State or other jurisdiction (Commission File Number) (IRS Employer ID No.) of incorporation) 1225 W. Washington Street, Suite 213, Tempe AZ85281 (Address of principal executive office) Registrant's telephone number, including area code: (602) 778-7516 NA (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This document contains forward-looking statements, which reflect our views with respect to future events and financial performance. These forward-looking statements are subject to certain uncertainties and other factors that could cause actual results to differ materially from such statements. These forward-looking statements are identified by, among other things, the words “anticipates,” “believes,” “estimates,” “expects,” “plans,” “projects,” “targets” and similar expressions. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date the statement was made. We undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Important factors that may cause actual results to differ from those projected include the risk factors specified below. ITEM 8.01Other Events ITEM 3.02 Unregistered Sale of Equity Securities Through November 7, 2011, the Company (Calibrus, Inc.) has received notices of conversion from holders of the Company’s convertible debentures with $615,000 in principal and $111,998 in accrued interest outstanding.These debenture holders have elected to convert all of their existing principal and interest into shares of the Company’s common stock at a conversion price of $.25 per share.This conversion will result in the issuance of 2,907,992 shares of the Company’s common stock. The Company expects to receive additional conversion notices based on conversations held with the holders. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunder duly authorized. Calibrus Date: November 7, 2011 By: /s/Kevin Asher Kevin Asher CFO
